Citation Nr: 0826215	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for septal deviation 
with Sluder's syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for allergic rhinitis and sinusitis with otalgia and 
aural fullness.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to March 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for allergic rhinitis and sinusitis with 
otalgia and aural fullness is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's deviated septum with Sluder's syndrome is not 
attributable to service.


CONCLUSION OF LAW

Septal deviation with Sluder's syndrome was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided a pre-adjudication VCAA notice letter in June 
2005.  In this letter, the veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.

As for content of the VCAA notice, the June 2005 letter 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).

Regarding the requirement of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VCAA notice regarding the effective date and 
degree of disability elements was provided after the initial 
adjudication in a March 2006 letter.  Thus, the VCAA notice 
timing was defective, but as the claim of service connection 
is denied, no disability rating can be assigned as a matter 
of law and therefore there is no possibility of any prejudice 
to the veteran with respect to this limited VCAA timing 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received service 
treatment record and private medical records and has afforded 
the veteran a VA examination in December 2005, as well as 
obtained a VA medical opinion in April 2006.  In addition, 
the veteran was afforded the opportunity to attend a Board 
hearing which she declined.  She has not identified any 
additional evidence pertinent to the claim of entitlement to 
service connection for deviated septum with Sluder's 
syndrome.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim of entitlement to service connection for a deviated 
septum with Sluder's syndrome without further development and 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, the Board determines that the veteran will not be 
prejudiced by the Board proceeding to the merits of this 
claim.



II.  Facts

The veteran's service treatment records show that she was 
treated on several occasions for sinus problems.  In 
addition, these records include an October 1987 occupational 
physical therapy treatment record noting that the veteran had 
been troubled with back pain secondary to a MVA (motor 
vehicle accident) and had been treated by a chiropractor with 
good results.  She was also noted to have frequent neck 
stiffness which was referred to as whiplash from the MVA.  In 
addition, it is noted that the veteran was troubled with 
headaches probably secondary to a stiff neck.  

A February 1988 physical therapy consultation report notes 
that the veteran had a history of headaches following a MVA 
in 1985, 1986.  It also notes that the veteran had been seen 
in the emergency room and diagnosed as having cervical strain 
and tension cephalgia pattern.  The record notes "seen in ER 
MVA C-Spine HA'S".  Sinus x-rays taken in February 1988 
revealed no significant pathology.

The veteran's February 1991 separation examination report is 
devoid of a finding of deviated septum and shows a normal 
clinical evaluation of the veteran's nose and sinuses.  

In May 2005, the veteran was seen by Thomas Nabity, M.D., for 
sinus problems.  The office note shows that the veteran took 
Allegra-D and Flonase daily.  It contains the veteran's 
report that while the medication helped, she still 
experienced recurrent nasal congestion, facial pressure and 
headaches daily, feeling of postnasal drainage and 
intermittent cough with intermittent sore throat.  On 
examination nasal airway was patent but left compromise due 
to septal deviation.  There was a sharp bony spur from the 
septum extending to the left middle and superior turbinate 
and obliterated good visualization of the superior nasal 
vault on the left side.  The veteran was diagnosed as having 
midfacial pressure and headaches; probable Sluder's syndrome 
"(septal deviation impinging lateral nasal wall causing 
headaches)"; otalgia and aural fullness likely secondary to 
rhinitis, sinus congestion, and possibly to the Sluder's 
syndrome.  Also noted was a previous diagnosis of cervical 6 
neuropathy as potential cause of headaches.  

In June 2005, the veteran filed a claim of service connection 
for disabilities that included septal deviation and Sluder's 
syndrome.  

In a June 2005 letter, Dr. Nabity said that the veteran's 
current diagnosis included headaches that were likely related 
to nasal septal deviation impinging on the left lateral nasal 
wall and turbinates.  He said the veteran also had a history 
of cervical disk injury in service and secondary neuropathy 
which could also be a factor with her headaches.  He went on 
to state that in review of the veteran's history, her 
conditions had been diagnosed and treated in service and her 
symptoms have continued since service despite medical 
treatment.  He remarked that a recent CT (computed 
tomography) scan of the paranasal sinuses showed a marked 
deviated nasal septum imprinting the left lateral nasal wall 
(Sluder's syndrome) "that could potentially also be the 
result of injury sustained at the time of her neck injury".  

In April 2006, the RO obtained a VA medical opinion regarding 
the question of a nexus between the veteran's deviated nasal 
septum and service, specifically the motor vehicle accident 
the veteran was reportedly involved in in service.  The 
examiner stated that in reviewing the veteran's service 
medical records, at no time did he see a physical examination 
report noting a deviated septum.  He added that while a 
record in February 1988 contained the veteran's complaint of 
"faint/MVA", it did not include a full physical exam.  He 
added that physical examinations after that date mentioned 
the veteran's nose, but not her septum.  The examiner stated 
that the first mention of a deviated septum was Dr. Nabity's 
2005 report.  He concluded that it was not possible to 
access, without further information regarding the veteran's 
injuries at the time of the MVA, whether this was the cause 
of her septal deviation as he saw no information at her 
entrance or separation examinations on the status of her 
nasal septum.  The examiner added that he did not know if the 
deviated septum preceded the veteran's service, occurred 
during service, or occurred after service.  

On file is an August 2006 private medical record from Dr. 
Nabity diagnosing the veteran as having a marked septal 
deviation impingement of the left lateral nasal wall with 
nasal airway compromise, facial pressure and headaches 
consistent with Sluder's syndrome.  Dr. Nabity noted that the 
veteran had been treated for a cervical injury and strain in 
service and relayed the veteran's report that she sustained a 
motor vehicle accident in service resulting in her cervical 
injury and strain as well as facial injuries including 
periorbital ecchymosis.  He noted that the veteran's facial 
pressure, headache, nasal congestion and rhinorrhea had all 
worsened since the injury.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). The 
law further provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

As to the first requirement outlined in Hickson above, that 
there be medical evidence of a current disability, the 
veteran currently has a deviated septum with Sluder's 
syndrome.  This diagnosis has been established by x-ray and 
is evident in both private and VA medical records.  Thus, 
this first requirement has been met.

As far as the second requirement, that there be evidence of a 
disease or injury in service, there is an October 1987 
occupational physical therapy treatment record noting that 
the veteran had been troubled with back pain secondary to a 
MVA and had been treated by a chiropractor with good results.  
She was also noted to have frequent neck stiffness which was 
referred to as whiplash from the MVA.  The date of the MVA is 
not given.    

There also is a February 1988 physical therapy consultation 
report noting that the veteran had been seen in the emergency 
room and diagnosed as having cervical strain and tension 
cephalgia pattern.  The record notes "seen in ER MVA C-Spine 
HA'S".  It also notes that the veteran had a history of 
headaches following a MVA in 1985, 1986.  It is thus unclear 
from these records whether the inservice references to a MVA 
all pertain to the veteran's preservice MVA in 1985 and 1986, 
or whether she had another MVA in service.  Recognition is 
given to the fact that the veteran was seen for complaints of 
neck pain in service, and that the relevant records from that 
period are suggestive of an injury.  That notwithstanding, 
there is still no indication that such an injury caused the 
veteran's deviated septum.  Her service medical records, 
while documenting sinus problems, make no mention of a 
deviated septum.  They include sinus x-rays taken in February 
1988 revealing no significant pathology, and her February 
1991 separation examination report showing a normal clinical 
evaluation of her nose and sinuses.  In other words, while 
there is evidence of the veteran possibly sustaining a neck 
injury that may have been the result of an in-service MVA, 
there is no evidence that the veteran sustained an injury to 
nasal septum in service.  The second requirement of Hickson 
has therefore not been adequately established.

Further, as noted above, the first indication in the medical 
records of a deviated septum is not until many years after 
service, in 2005.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000) (holding that such a long interval between 
service and the initial known treatment for a disease is, of 
itself, a factor against a finding that the disease is 
service- connected).  

Consideration has been given to Dr. Nabity's June 2005 report 
that the injury to the veteran's neck occurred while in 
active service.  He went on to note that a recent CT scan of 
the veteran's paranasal sinuses showed a markedly deviated 
nasal septum imprinting the left lateral nasal wall (Sluder's 
syndrome) that "could potentially also be the result of 
injury sustained at the time of her neck injury."  However, 
an examiner's opinion that a current disorder "could be" 
related, or that there "may be" some relationship, makes the 
opinion of the examiner too speculative in nature to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal 
relationship).

The only other pertinent opinion on file is the VA examiner's 
April 2006 report noting that there is no indication in the 
veteran's service medical records of a deviated septum.  He 
went on to note that based on his review of the veteran's 
claims file, he was unable to relate the veteran's present 
deviated septum to service. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Given 
the lack of evidence that the veteran suffered an injury to 
her nasal septum in service and the speculative nature of Dr. 
Nabity's opinion, which does not appear to have been based on 
a review of the veteran's service treatment records, the 
Board assigns greater probative value to the essentially 
negative April 2006 VA opinion.

Accordingly, the Board must conclude that the requirements 
for establishing service connection have not been met.  
Specifically, the record lacks the requisite medical evidence 
establishing a nexus between the claimed in- service disease 
or injury and the current disability.  See 38 C.F.R. § 
3.303(d); Hickson, supra.

Under these circumstances, the veteran's claim for service 
connection for a deviated septum with Sluder's syndrome must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).

As a side note, with respect to Sluder's syndrome, this 
condition was described by Dr Nabity in May 2005 as "septal 
deviation impinging lateral nasal wall causing headaches".  
It is worth noting that the veteran is presently service 
connected for a headache disability and that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2007); Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

ORDER

Entitlement to service connection for septal deviation with 
Sluder's syndrome is denied.


REMAND

In evaluating the veteran's service-connected rhinitis and 
sinusitis with otalgia and aural fullness, consideration has 
been given to the General Rating Formula for Sinusitis 
(38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514).  This 
criteria involve the frequency of capacitating and/or 
incapacitating episodes.  In light of these criteria, the 
Board finds that there is insufficient evidence in which to 
assess the veteran's disability picture at present.  This is 
so since there is no indication from the evidence as to the 
frequency of capacitating and/or incapacitating episodes that 
the veteran experiences.  

The VA examiner in December 2005 does not indicate the 
frequency of the veteran's sinusitis episodes nor has the 
veteran or her private physician provided this information.  
Dr. Nabity stated in an August 2006 letter that he initially 
saw the veteran in May 2005 with symptoms that included 
persistent facial pressure, headaches, ear fullness, and 
otalgia.  It is unclear from this statement whether and how 
often he treated the veteran for these symptoms during the 
period from May 2005 to August 2006.  In addition to 
clarifying medical treatment and the frequency of sinus 
episodes during this period, an attempt should also be made 
to obtain any treatment records and frequency of sinus 
episodes for the period from August 2006 to present.  See 
38 U.S.C.A. § 5103A.

Lastly, additional pertinent medical evidence has been added 
to the claims file since the RO last reviewed this issue in 
November 2006, at which time it issued the veteran a 
supplemental statement of the case.  In February 2007, the 
veteran's representative submitted treatment records that 
show that the veteran had been treated for allergic rhinitis 
in April 2005.  The evidence was not accompanied by a waiver 
of RO review.  See 38 C.F.R. § 20.1304(c) (2007).  
Accordingly, in light of the relevance of this evidence to 
the veteran's increased rating claim, the evidence must be 
reviewed by the RO in the first instance.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affair, 327 
F.3d 1339 (Fed. Cir. 2003).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2007); Bernard v. Brown, 4 Vet App 384 (1993).




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
information regarding the frequency of 
sinusitis episodes she has per year to 
include a description of her symptoms 
during such episodes, the duration of the 
episodes, and whether antibiotics are 
prescribed.

2.  The veteran should be asked to 
identify all medical providers, VA and 
non-VA, who have treated her for allergic 
rhinitis and sinusitis since 2005 to 
present.  Copies of medical treatment 
records from all identified providers 
should be obtained and associated with the 
claims file. 

3.  The RO should review the claims file, 
to include all evidence submitted after 
November 2006, in light of all pertinent 
diagnostic codes.  If additional 
development is deemed necessary, such as a 
new VA examination, such development 
should be undertaken.  If the benefit 
being sought cannot be granted, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


